Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-1 Filed: 08/20/19 Page: 1 of 22 - Page ID#:
                                     3020



                                                                                                                                                                                                                UNITED STATES DISTRICT COURT
                                                                                                                                                                                                                EASTERN DISTRICT OF KENTUCKY
                                                                                                                                                                                                                      CENTRAL DIVISION
                                                                                                                                                                                                                         FRANKFORT
                                                                                                                                                                                                                                                        	  
 BRIAN WOODCOCK, et al.,                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                                               )
                            Plaintiffs,                                                                                                                                                                                                                        )   Civ. No. 3:16-CV-00096-GFVT-EBA
                                                                                                                                                                                                                                                               )
 V.                                                                                                                                                                                                                                                            )          Electronically filed
                                                                                                                                                                                                                                                               )
 CORRECT CARE SOLUTIONS, LLC,                                                                                                                                                                                                                                  )
 et al.,                                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                                               )
                            Defendants.                                                                                                                                                                                                                        )
                                                                                                                                                                                                                                                        	  
                        *** *** *** ***
   DEFENDANT JAMES ERWIN’S MEMORANDUM OF LAW IN SUPPORT OF
              HIS MOTION FOR SUMMARY JUDGMENT

                                                            Defendant James Erwin, in his individual capacity (“Erwin”), submits this

 Memorandum of Law in support of his Motion for Summary Judgment.

                                                                                                                                                                                                                                              PRELIMINARY STATEMENT

                                                            Erwin joins in and supports the Joint Motion for Summary Judgment filed by

 his co-defendants. [R. 168.] To the extent necessary, Erwin specifically adopts and

 incorporates herein the arguments made by his co-defendants in their Joint Motion

 [R. 168].1 Erwin files separately to emphasize the total and unequivocal lack of

 proof to connect him to any actionable conduct.




 	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
 1Erwin is moving for summary judgment on many of the same grounds as his co-defendants. Erwin
 has attempted to avoid repeating arguments, instead focusing on the claims as they relate to him.
 Erwin has not included in this Memorandum of Law an argument related to Plaintiffs’ Woodcock
 and Bramblett failing to exhaust their administrative remedies. Again, Erwin joins in and supports
 all of his co-defendants’ arguments, but out of caution, he specifically adopts and incorporates the
 exhaustion argument set forth in the Joint Motion for Summary Judgment without repeating those
 arguments here. [R. 168 at 23–28.]
Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-1 Filed: 08/20/19 Page: 2 of 22 - Page ID#:
                                     3021



                             FACTUAL BACKGROUND

        Erwin’s co-defendants thoroughly explained the factual background related to

 this action, and Erwin adopts the Statement of Material Facts in their Joint Motion

 for Summary Judgment.        [R. 168 at 2–22.]     In addition, Erwin provides the

 following facts.

        James Erwin was Commissioner of the Kentucky Department of Corrections

 (“KDOC”) from May 8, 2018, through February 8, 2019. (Decl. of James Erwin, ¶ 2,

 attached as Exhibit 1.) Erwin previously served as KDOC Interim Commissioner

 and as a Deputy Commissioner of KDOC. (Decl. of James Erwin, ¶ 3.) Erwin is not

 a medical provider of any kind.      (Decl. of James Erwin, ¶ 4.)      Erwin has not

 provided medical treatment related to the Hepatitis C Virus (“HCV”) to any person

 incarcerated by KDOC, including named Plaintiffs Brian Woodcock, Ruben Salinas,

 Keath Bramblett, and Jessica Lawrence. (Decl. of James Erwin, ¶ 5.) Moreover,

 Erwin had no role in the creation of the 2017 KDOC Hepatitis Management Plan

 [R. 168-6], 2018 KDOC Hepatis Management Plan [R. 168-7], or any other plan

 related to the treatment of HCV. (Decl. of James Erwin, ¶¶ 6–8.)

                                 LEGAL STANDARD

        Summary judgment is appropriate if “there is no genuine issue as to any

 material fact and the the movant is entitled to judgment as a matter of law.” Fed.

 R. Civ. P. 56(c). A defendant bears the initial burden of demonstrating the absence

 of genuine issues of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

 A defendant “may meet this burden by demonstrating the absence of evidence



                                           2
 	  
Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-1 Filed: 08/20/19 Page: 3 of 22 - Page ID#:
                                     3022



 supporting one or more essential elements of [a] claim.” Francis v. Marshall, 684 F.

 Supp. 2d 897, 905 (E.D. Ky. 2010). Once the burden is met, a plaintiff must set

 forth specific facts showing that there is a genuine issue for trial. Fed. R. Civ. P.

 56(e)(2). The facts must be viewed in the light most favorable to the nonmoving

 party. Travelers Prop. Cas. Co. of Am. v. Hillerich & Bradsby Co., Inc., 598 F.3d

 257, 264 (6th Cir. 2010).

                                     ARGUMENT

        Plaintiffs allege that they receive inadequate medical care related to their

 HCV diagnosis. As it relates to Erwin, Plaintiffs’ claims fail for a simple reason:

 there is no proof—at all—that Erwin took any action that forms a valid basis for

 monetary relief.

 I.     The record lacks any evidence linking Erwin to any claim.

        James Erwin is mentioned by name in Plaintiffs’ Third Amended Complaint

 twice, all in a single paragraph.

        Jim Erwin is presently Commissioner of the KDOC and has ultimate
        responsibility for all operations of institutions within the KDOC, the
        promulgation, implementation and enforcement of all of the KDOC’s
        policies, procedures, protocols, customs and practices, and the
        employment, training and supervision of employees of the KDOC. Mr.
        Erwin is sued in his individual capacity for injunctive relief and
        damages. He is sued in his official capacity for injunctive purposes
        only.

 [R. 126 at ¶ 10.]

        Erwin is mentioned in only one of the nine depositions to take place in this

 action, and that mention involves a job interview:




                                          3
 	  
Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-1 Filed: 08/20/19 Page: 4 of 22 - Page ID#:
                                     3023



        Q.    Have you had personal contacts with the commissioners about
              any other medical issues in the prisons?

        A.    Well, I interviewed with – with Jim – Jim Irwin [sic] for the
              state medical director’s job when Dr. Crall left.

 (Dr. Frederick Kemen Dep., 20:25–21:5, Feb. 28, 2018 [R. 138-2].)

        Erwin is not mentioned at all in the Plaintiffs’ interrogatory responses. [See

 generally R. 168-14, 168-18, 168-20, 168-24.]

        Finally, Erwin is not mentioned in either of the reports prepared by

 Plaintiffs’ expert, Dr. Stacey Trooskin. [R. 68-1; R. 103-1.]

        Erwin was sued merely because he previously served as Commissioner of the

 Department of Corrections. Plaintiffs can offer no evidence that links Erwin to

 actionable conduct under any of their claims.       Accordingly, Erwin is entitled to

 summary judgment on all claims.

        A.    Plaintiffs cannot prove that Erwin acted with deliberate
              indifference as required by an Eighth Amendment claim.

        To prevail on an Eighth Amendment inadequate medical treatment claim, an

 inmate “must offer some evidence that the particular defendant acted, or failed to

 act, with ‘deliberate indifference to serious medical needs.’” Hinkle v. Ky. Dep’t of

 Corr., No. 3:09-cv-56-DCR, 2011 U.S. Dist. LEXIS 72081 at *8 (E.D. Ky. June 27,

 2011) (quoting Farmer v. Brennan, 511 U.S. 825, 835 (1994)) (emphasis added).

 Here, the record is not just devoid of any evidence that Erwin acted with deliberate

 indifference, it is devoid of any evidence related to Erwin at all.




                                             4
 	  
Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-1 Filed: 08/20/19 Page: 5 of 22 - Page ID#:
                                     3024



              1.     Erwin was not deliberately indifferent to medical needs.

        A § 1983 plaintiff “must allege the violation of a right secured by the

 Constitution and laws of the United States, and must show that the alleged

 deprivation was committed by a person acting under color of state law.” West v.

 Atkins, 487 U.S. 42, 48 (1988). Here, Plaintiffs allege that KDOC’s treatment of

 inmates with HCV violates the Eighth Amendment.

          A plaintiff making an Eighth Amendment claim related to medical

 treatment must demonstrate the defendant’s “deliberate indifference to serious

 medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). To prove deliberate

 indifference, a plaintiff must show (1) an objectively substantial risk of serious

 harm, and (2) that the state actor was “subjectively aware of the risk.” Harbin v.

 City of Detroit, 147 F. App’x 566, 570 (6th Cir. 2005). Plaintiffs can do neither.

                     a.     Erwin adopts his co-defendants objective risk
                            arguments.

        Regarding the objective component, Erwin adopts the arguments made by his

 co-defendants in their Joint Motion for Summary Judgment. [R. 168 at 29–33.]

 These arguments show that Plaintiffs received constitutionally adequate care.

                     b.     There are no facts to show that Erwin was
                            subjectively aware of a risk to Plaintiffs.

        Regarding the subjective component, Plaintiffs must demonstrate a

 “sufficiently culpable state of mind” amounting to criminal recklessness. Santiago

 v. Ringle, 734 F.3d 585, 591 (6th Cir. 2013). Stated differently, a plaintiff must

 prove that an official “subjectively perceived facts from which they may have



                                            5
 	  
Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-1 Filed: 08/20/19 Page: 6 of 22 - Page ID#:
                                     3025



 inferred substantial risk to the inmates, subjectively inferred that risk, but then

 disregarded the perceived risk, particularly by failing to attempt to abate the risk.”

 [R. 162 at 20 (citing Rhinehart v. Scutt, 894 F.3d 721, 738 (6th Cir. 2018).] “[T]he

 subjective intentions of prison authorities must be demonstrated by objective

 manifestations of such intent, and cannot be proved by factually unsupported,

 conclusory opinions of the court or the prisoners or their representatives.” United

 States v. Michigan, 940 F.2d 143, 154 n.7 (6th Cir. 1991); see also Lawrence v.

 Madison Cnty., 176 F. Supp. 3d 650, 664 (E.D. Ky. 2016) (granting summary

 judgment to jail officials who were not shown to have subjectively perceived a strong

 risk that an inmate would commit suicide). It is impossible for Plaintiffs to meet

 this heavy burden against Erwin because there are absolutely no facts in the record

 to demonstrate any actionable conduct or culpable state of mind by Erwin.

         Erwin is not a medical provider. (Decl. of James Erwin, ¶ 4.) Erwin has

 never treated any person for HCV, including Plaintiffs Woodcock, Salinas,

 Bramblett, and Lawrence. (Decl. of James Erwin, ¶ 5.) And, Erwin had no role in

 the creation of any KDOC Hepatitis Management Plan. (Decl. of James Erwin, ¶¶

 6–8.)

         Officials with the North Carolina Department of Public Safety were granted

 summary judgment in a similar case involving a state prison system’s treatment

 plan for HCV. Lewis v. N.C. Dep’t of Pub. Safety, No.1:15-cv-284-FDW, 2019 U.S.

 Dist. LEXIS 5586 at *54–55 (W.D.N.C. Jan. 11, 2019).          In Lewis, the plaintiff

 claimed that both his personal medical treatment and the state’s overall HCV



                                           6
 	  
Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-1 Filed: 08/20/19 Page: 7 of 22 - Page ID#:
                                     3026



 treatment policy were constitutionally inadequate. Id. The individually named

 state defendants were granted summary judgment because they “were not

 personally involved in providing direct patient care and thus they could not have

 been deliberately indifferent” and they “had no involvement in the creation or

 implementation of NCDPS HCV Policy and therefore they cannot be deliberately

 indifferent with regards to that policy.” Id. Erwin is likewise entitled to judgment

 for lack of personal involvement.

              2.    Erwin cannot be held vicariously liable.

        “The doctrine of respondeat superior does not apply in § 1983 actions to

 impute liability onto supervisors.” Scott v. Ky. Dep’t of Corr., No. 08-cv-104-HRW,

 2008 U.S. Dist. LEXIS 66518 at *7 (E.D. Ky. Aug. 29, 2008) (citing Monell v. New

 York City Dep't of Soc. Servs., 436 U.S. 658, 691 (1978)). Rather, a supervisor must

 engage in conduct that authorizes, approves, or knowingly acquiesces in the

 unconstitutional conduct of a subordinate. Id. at *8 (quoting Bellamy v. Bradley,

 729 F.2d 416, 421 (6th Cir. 1984)). There is no proof in the record showing Erwin

 authorized, approved, or knowingly acquiesced in any conduct, much less

 unconstitutional conduct.

        Plaintiffs have failed to elicit any facts that demonstrate Erwin “was

 personally involved in any complained-of action or had any part in [Plaintiffs’]

 medical care or encouraged any specific incidents or implicitly authorized, approved

 or knowingly acquiesced to any unconstitutional conduct.” See Scott, 2008 U.S.

 Dist. LEXIS 66518 at *9 (dismissing former Corrections Commissioner on similar



                                          7
 	  
Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-1 Filed: 08/20/19 Page: 8 of 22 - Page ID#:
                                     3027



 facts).    The best Plaintiffs have are their unsupported allegations in the Third

 Amended Complaint, which are insufficient.

           Erwin is not a medical professional. A non-medical prison official is generally

 “justified in believing that the prisoner is in capable hands” if the “prisoner is under

 the care of medical experts.” Smith v. Cty. Of Lenawee, 505 F. App’x 526, 532 (6th

 Cir. 2012) (quoting Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004)). “‘[A]bsent a

 reason to believe (or actual knowledge) that prison doctors or their assistants are

 mistreating (or not treating) a prisoner, a non-medical prison official . . . will not be

 chargeable with the Eighth Amendment scienter requirement of deliberate

 indifference.’” Id. (omission in original). Therefore, Plaintiffs’ Eighth Amendment

 claims against Erwin fail.

                 3.     Erwin is entitled to qualified immunity under federal
                        law.

           Again, the record lacks evidence that Erwin violated any constitutional right.

 If, however, the Court finds a genuine issue of material fact, Erwin is entitled to

 qualified immunity on the Plaintiffs’ deliberate indifference claim.

           “Under federal law, the qualified immunity doctrine ‘protects government

 officials from liability for civil damages insofar as their conduct does not violate

 clearly established statutory or constitutional rights of which a reasonable person

 would have known.’”         Lawrence, 176 F. Supp. 3d at 660 (quoting Pearson v.

 Callahan, 555 U.S. 223, 231 (2009)).          Neither of the two prongs required to

 overcome immunity—violation of a constitutional right and that the right was

 clearly established—is met here.

                                              8
 	  
Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-1 Filed: 08/20/19 Page: 9 of 22 - Page ID#:
                                     3028



                                                            The Joint Motion for Summary Judgment [R. 168] demonstrates how the

 Plaintiffs’ right to medical treatment has been met adequately, and Erwin stands

 on that briefing to establish that Plaintiffs’ constitutional rights have not been

 violated. Erwin also reiterates that he has not taken any action to violate Plaintiffs’

 rights, and he is not vicariously responsible as the former KDOC Commissioner.

 See Hamilton v. Pike Cnty., No. 7:11-cv-99-ART, 2013 U.S. Dist. LEXIS 18317 at

 *17 (E.D. Ky. Feb. 11, 2013) (holding jailer was entitled to qualified immunity in

 Eighth Amendment medical treatment case “because the plaintiff has failed to point

 to facts demonstrating that [the jailer] violated his constitutional rights”).

                                                            But the Court must also apply qualified immunity because while an inmate’s

 right to medical treatment is clearly established, the contours of HCV treatment are

 not clearly established in a way known to a reasonable person.                                                                                                                                                                                             Rather, such

 treatment has evolved rapidly. A Magistrate Judge in the U.S. District Court for

 the Western District of Michigan may have said it best.

                                                            In this rapidly-evolving area of treatment of hepatitis C, I find no
                                                            clearly established precedent regarding how large a State's treatment
                                                            program must be, how many prison facilities must be involved, and
                                                            how quickly after the FDA approves a new form of treatment it must be
                                                            implemented in the prison setting. Plaintiff did not carry his burden of
                                                            demonstrating        that    existing     precedent       placed    the
                                                            constitutional question beyond debate at the time each defendant
                                                            acted. Accordingly, I find that defendants Heyns and Washington are
                                                            entitled to qualified immunity.2	  
 	  




 	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
 2Defendants “Heyns” and “Washington” were the former and current directors of the Michigan
 Department of Corrections. In other words, they were Erwin’s equivalent under Michigan law.

                                                                                                                                                                                                                                                        9
 	  
Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-1 Filed: 08/20/19 Page: 10 of 22 - Page
                                 ID#: 3029



Stevens v. Hutchinson, No. 1:13-cv-918, 2017 U.S. Dist. LEXIS 222382 at *34–35

(W.D. Mich. Dec. 6, 2017) (emphasis added).           Erwin is entitled to qualified

immunity.	  

       B.       Plaintiffs cannot prove that Erwin, a non-medical prison
                official, acted negligently toward them.

       Count 3 of the Third Amended Complaint seeks a judgment that “all

Defendants were negligent and grossly negligent in their treatment of Plaintiffs and

the class; in addition, the medical professionals responsible for the care of Plaintiffs

and the class failed to meet the standard of care applicable to their professions in

their treatment of Plaintiffs and the class.” [R. 126 at ¶ 73 (emphasis added).]

Plaintiffs’ claim sounds of one for medical negligence. Plaintiffs cannot pursue this

claim against Erwin because he is not a medical provider, they have failed to show

causation or injury, and they failed to exhaust their administrative remedies.

                1.    Plaintiffs’ negligence claims fail on the merits because
                      they cannot establish a prima facie case.

       A plaintiff pursuing a medical negligence claim “‘must introduce evidence, in

the form of expert testimony, demonstrating (1) the standard of care recognized by

the medical community as applicable to the particular defendant, (2) that the

defendant departed from that standard, and (3) that the defendant's departure was

a proximate cause of the plaintiff's injuries.’” Houghton v. United States, No. 6:15-

cv-90-DCR-HAI, 2016 U.S. Dist. LEXIS 128921 at *31–32 (E.D. Ky. Aug. 9, 2016)

(quoting Heavrin v. Jones, No. 2002-CA-16, 2003 Ky. App. Unpub. LEXIS 916 (Ky.

Ct. App. July 18, 2003)). 	  



                                          10
	  
Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-1 Filed: 08/20/19 Page: 11 of 22 - Page
                                 ID#: 3030



                                                           Plaintiffs’ claims fail because Erwin did not provide them with medical care.

(Decl. of James Erwin, ¶ 5.) Plaintiffs’ claims also fail because Erwin’s actions are

not the proximate cause of an injury. Plaintiffs have no evidence that Erwin took

any action related to their treatment, much less action that departed from a

standard of care.3 Regardless, and even assuming a departure from the standard of

care, Plaintiffs have put forth no expert evidence to show causation or injury as

required by Kentucky law.4 See Andrew v. Begley, 203 S.W.3d 165, 170 (Ky. Ct.

App. 2006) (requiring expert proof showing that a departure from the standard of

care caused an injury). Therefore, Plaintiffs’ claims against Erwin for negligence

and gross negligence fail for lack of proof.

                                                                                                                       2.                                                          Alternatively, Erwin is entitled to qualified official
                                                                                                                                                                                   immunity under Kentucky law.

                                                           Again, Erwin had no role in Plaintiffs’ treatment for HCV. Therefore, the

negligence claim against him should be dismissed and there is no need to analyze

immunity. If, however, the Court considers the negligence claim further, Erwin is

entitled to qualified official immunity under Kentucky law.

                                                           A defendant sued in his or her individual capacity is entitled to qualified

official immunity for discretionary acts performed in good faith with the scope of his

or her authority. Yanero v. Davis, 65 S.W.3d 510, 522 (Ky. 2001). Plaintiffs have
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
3 The co-defendants’ Joint Motion for Summary Judgment explains how the HCV standard of care
has been met in this matter. [See, e.g., R. 168 at 29-40.] Thus, to the extent the Court considers
Plaintiffs’ negligence claims, Erwin joins in and adopts the arguments explaining how the standard
of care has been met.

4 Erwin is contemporaneously filing a motion in limine to prohibit Plaintiffs’ expert from testifying as
to the medical condition of any individual Plaintiff. Plaintiffs’ expert, Dr. Trooskin, was not
disclosed for such purpose and has provided no opinions related to individual Plaintiffs.


                                                                                                                                                                                                                                                       11
	  
Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-1 Filed: 08/20/19 Page: 12 of 22 - Page
                                 ID#: 3031



not claimed that Erwin failed to perform a duty required by law. Rather, Plaintiffs

do not like the KDOC Hepatitis Management Plan.                                                                                                                                                                                                                   Erwin had no role in the

creation of any KDOC Hepatitis Management Plan. (Decl. of James Erwin, ¶¶ 6–8.)

                                                           If Plaintiffs attempt to hold Erwin vicariously liable, the contents of the

KDOC Hepatitis Management Plan are discretionary and Erwin would be entitled

to rely upon the judgment of medical experts.                                                                                                                                                                                                                 Smith, 505 F. App’x at 532.

Therefore, to the extent Plaintiffs attempt to make any negligence claim against

Erwin, they fail because Erwin is entitled to qualified official immunity.

                                                                                                                       3.                                                          Plaintiffs’ failed to exhaust their administrative remedies
                                                                                                                                                                                   before the Kentucky Board of Claims.

                                                           Plaintiffs did not pursue relief on their negligence claims before the Kentucky

Board of Claims, now known as the Kentucky Claims Commission, as required by

the Prison Litigation Reform Act (“PLRA”).5                                                                                                                                                                                                                 “Under 42 U.S.C. § 1997e(a), a

prisoner is required to exhaust all available administrative remedies prior to

instituting an action under § 1983 or any other federal law.” Jones v. Pancake, No.

3:06-cv-P188-H, 2006 U.S. Dist. LEXIS 90808 at *7 (W.D. Ky. Dec. 14, 2006). The

relevant language of the PLRA provides: “No action shall be brought with respect to

prison conditions under [§ 1983], or any other Federal law, by a prisoner confined in

any jail, prison, or other correctional facility until such administrative remedies as

are available are exhausted.” 42 U.S.C. § 1997e(a). The term “prison conditions”

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
5Governor Bevin created the Kentucky Claims Commission by Executive Order 2016-576 on August
9, 2016. The Executive Order consolidated the functions of the former Board of Claims, Crime
Victims Compensation Board, and Kentucky Board of Tax Appeals in the Kentucky Claims
Commission. The Kentucky General Assembly ratified the Executive Order in 2017. See 2017 Ky.
Acts. ch. 74. Unless the context demonstrates otherwise, references herein to the “Kentucky Claims
Commission” includes its predecessor, the Board of Claims.

                                                                                                                                                                                                                                                       12
	  
Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-1 Filed: 08/20/19 Page: 13 of 22 - Page
                                 ID#: 3032



must be given a broad interpretation, and it includes medical care. See Webb v. Ky.

Dep’t of Corr., No. 06-cv-234-JMH, 2006 U.S. Dist. LEXIS 88356 at *5 (E.D. Ky.

Dec. 6, 2006) (citing Porter v. Nussle, 534 U.S. 516 (2002)). The remedy for failing

to exhaust a claim is dismissal of that claim. Jones v. Bock, 549 U.S. 199, 223–24

(2007).

       The Kentucky Claims Commission has exclusive jurisdiction to “investigate,

hear proof, and compensate persons for damages sustained to either person or

property as a proximate result of negligence on the part of the Commonwealth, any

of its cabinets, departments, bureaus, or agencies, or any of its officers, agents, or

employees    while   acting   within    the    scope   of   their   employment   by   the

Commonwealth.” KRS 49.020(1); KRS 49.040(1). A plaintiff’s labeling of a claim as

“individual” versus “official” capacity is not determinative of the Kentucky Claims

Commission’s jurisdiction. See Commonwealth Bd. of Claims v. Harris, 59 S.W.3d

896, 898 (Ky. 2001) (“The individual capacity claims may or may not implicate

Board of Claims’ jurisdiction.”).      Rather, the Kentucky Claims Commission has

jurisdiction over any claim where a defendant would otherwise have immunity.

       As explained above, the negligence claims against Erwin fail in their entirety

on the merits.   But even if they did not, Erwin—and other individual capacity

Defendants—are entitled to immunity. A plaintiff must bring negligence claims

against the Commonwealth and its immune officials in the Kentucky Claims

Commission, even where other constitutional claims are made. See Draper-El v.

Commonwealth, No. 2009-CA-000703-MR, 2010 Ky. App. Unpub. LEXIS 690 at *5



                                              13
	  
Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-1 Filed: 08/20/19 Page: 14 of 22 - Page
                                 ID#: 3033



(Ky. Ct. App. Sept. 3, 2010). This legal truth is set forth in Kentucky Corrections

Policy Number 14.5, which is attached as Exhibit 2. Plaintiffs failed to follow this

procedure. Accordingly, their negligence claims should be dismissed for failure to

exhaust administrative remedies.

       C.    Plaintiffs cannot recover on their intentional infliction of
             emotional distress / outrage claim.

       Count 4 of the Third Amended Complaint seeks monetary damages for

intentional infliction of emotional distress, or outrage.      [R. 126 at ¶ 75.]    The

elements of such a claim under Kentucky law are as follows: “The wrongdoer’s

conduct must be intentional or reckless; the conduct must be outrageous and

intolerable in that it offends against the generally accepted standards of decency

and morality; there must be a causal connection between the wrongdoer’s conduct

and the emotional distress and the distress suffered must be severe.” Osborne v.

Payne, 31 S.W.3d 911, 913–14 (Ky. 2000).

       The tort of outrage is a “gap-filler,” see Rigazzio v. Archdiocese of Louisville,

853 S.W.2d 295, 298–99 (Ky. Ct. App. 1993), that is not available when other claims

may apply, Bennett v. Malcomb, 320 S.W.3d 136, 137 (Ky. Ct. App. 2010). “Where,

as here, ‘[t]he constitutional tort of deliberate indifference and the tort of negligence

are available to the plaintiffs in order to recover for [] emotional distress,’ Shouse v.

Daviess County, No. 4:06-cv-144-M, 2009 U.S. Dist. LEXIS 12935, 2009 WL 424978,

at *9 (W.D. Ky. Feb. 19, 2009), an IIED claim is not available and must be

dismissed.’” Bailey v. Aramark Corp., No. 5:16-cv-343-JMH-REW, 2018 U.S. Dist.

LEXIS 95236 at *12 (E.D. Ky. May 7, 2018).

                                           14
	  
Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-1 Filed: 08/20/19 Page: 15 of 22 - Page
                                 ID#: 3034



       For example, the Sixth Circuit affirmed summary judgment on an outrage

claim to a prison doctor who allegedly failed to order a colonoscopy and then lied

about it. See Runkle v. Fleming, 558 F. App’x 628, 634 (6th Cir. 2014) (holding that

while plaintiff “undoubtedly suffered emotional distress,” he could not show a link

between the distress and the lie). Likewise, there is no proof that Erwin took any

action to cause severe emotional distress to Plaintiffs, much less that the sole

reason for taking such action was to cause severe emotional distress. Therefore,

Plaintiffs outrage claim fails.

II.    Erwin is not a proper defendant for certain claims.

       A.    The Rehabilitation Act and Americans with Disabilities Act do
             not apply to individual capacity defendants.

       A plaintiff may not recover against individual capacity defendants under the

Rehabilitation Act (“RA”) or the Americans with Disabilities Act (“ADA”) “because

neither the ADA nor the RA impose liability upon individuals.” Lee v. Mich. Parole

Bd., 104 F. App’x 490, 493 (6th Cir. 2004). “[O]nly a ‘public entity’ may be sued

under the ADA and RA.         The term ‘public entity’ includes ‘any State or local

government’ or ‘any department, agency, special purpose district, or other

instrumentality of a State or States or local government.’” Lewis v. Selby, No. 5:18-

cv-526-KKC, 2019 U.S. Dist. LEXIS 1007 at *11–12 (E.D. Ky. Jan. 3, 2019). Under

settled law, Erwin is not susceptible to an individual capacity lawsuit under the RA

or ADA.




                                         15
	  
Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-1 Filed: 08/20/19 Page: 16 of 22 - Page
                                 ID#: 3035



       B.    Erwin cannot provide injunctive relief because he is no longer
             a state employee.

       Plaintiffs’ Third Amended Complaint states that Erwin is sued “in his

individual capacity for injunctive relief and damages.” [R. 126 at ¶ 10.] A plaintiff

cannot sue a government-employee defendant in his or her individual capacity for

injunctive relief if the relief sought relates only to the official’s job. Cmty. Mental

Health Servs. v. Mental Health & Recovery Bd. Serving Belmont, Harrison &

Monroe Cntys., 150 F. App’x. 389, 401 (6th Cir. 2005).

       The Third Amended Complaint requests injunctive relief to require

Defendants to “meet the standard of care in the diagnosis and treatment of HCV-

infected inmates, or, at a minimum, adopt in toto and comply with the FBOP

Guidelines.” [R. 126 at ¶ 79.]   Erwin is unable to provide this relief, both because

he is no longer a state employee and he is not a medical provider. Therefore, he is

not a proper defendant for an injunctive relief claim. See Peterson v. Dean, No. 3:09-

cv-628, 2012 U.S. Dist. LEXIS 28563 at *9 (M.D. Tenn. Mar. 5, 2012) (holding

individual capacity defendants were not subject to injunctive claims because they

had no authority to provide relief).

III.   Erwin is entitled to summary judgment on Plaintiffs’ damages
       claims.

       An award of damages requires a causal link between the defendant’s actions

and the compensable injury. See, e.g., Memphis Cmty. Sch. Dist. v. Stachura, 477

U.S. 299, 309 (1986) (“[W]hatever the constitutional basis for § 1983 liability, such

damages must always be designed ‘to compensate injuries caused by the



                                          16
	  
Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-1 Filed: 08/20/19 Page: 17 of 22 - Page
                                 ID#: 3036



[constitutional] deprivation.’” (quoting Carey v. Piphus, 435 U.S. 247, 265 (1978)

(emphasis and alteration in original))). Again, that link fails as to Erwin. There is

no proof in the record that Erwin caused an injury of any kind.

         A.    Plaintiffs have not established certain compensatory damages
               with expert proof.

         Plaintiffs’ Third Amended Complaint seeks compensatory damages for “their

lost power to labor and earn money” and “any future medical and medication

expenses they must bear as a result of Defendants’ misconduct.” [R. 168 at ¶ 79.]

Plaintiffs also allege a decreased life expectancy. These claims fail for lack of expert

proof.

         Plaintiffs’ only disclosed expert, Dr. Stacey Trooskin, was clear in her

deposition that her opinions “are all reflected in my report.” (Dr. Stacey Trooskin

Dep. 82:13–18, Nov. 16, 2018 [R. 168-3].) Dr. Trooskin’s report mentions only one

specific Plaintiff, Keath Bramblett. [R. 68-1 at 12.] The Bramblett reference is only

to reviewing a spreadsheet regarding Bramblett for certain treatment dates. [Id.]

Dr. Trooskin’s report does not state that any specific Plaintiff has a decreased life

expectancy or debilitating injury.     Nor could it because Dr. Trooskin did not

examine any Plaintiff or any Plaintiffs’ complete medical records. Therefore, as

explained below, Erwin is entitled to judgment on certain damages claims for lack

of expert proof.

         Plaintiffs’ claims for “their lost power to labor and earn money” are

essentially claims for permanent impairment of earning power. Proof of permanent

injury “is required to submit a question of permanent impairment of earning power

                                          17
	  
Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-1 Filed: 08/20/19 Page: 18 of 22 - Page
                                 ID#: 3037



to the jury.” Reece v. Nationwide Mut. Ins. Co., 217 S.W.3d 226, 230 (Ky. 2007). As

this Court has held, such proof must be in the form of “admissible expert testimony

regarding the permanence of [Plaintiffs’] injuries.” Napier v. Cincinnati Ins. Co.,

No. 6:14-cv-171-GFVT, 2015 U.S. Dist. LEXIS 145185 at *10–11 (E.D. Ky. Oct. 27,

2015). Plaintiffs have not submitted any such expert proof despite their knowledge

of the requirement. For example, Plaintiff Salinas wrote in his initial disclosures

that “Plaintiffs’ future medical expenses and any diminution in their power to labor

and earn money will likely be made the subject of expert testimony.” (See Ruben

Salinas Initial Disclosures at 2–3, attached as Exhibit 3.)       Likewise, Plaintiff

Jessica Lawrence acknowledged in her interrogatory answers that such a claim

“calls for legal and medical expert opinion.” [See R. 168-24 at 5.] Erwin is entitled

to summary judgment on Plaintiffs’ claim for “their lost power to labor and earn

money” due to lack of expert proof.

       Likewise, future medical expenses must be proven by expert testimony.

Sanderson v. Wal-Mart Stores E., L.P., No. 5:17-cv-148, 2018 U.S. Dist. LEXIS

165935 at *3–4 (W.D. Ky. Sept. 27, 2018).        Plaintiffs admit as much in their

discovery responses, stating that the amount “will have to be made the subject of

expert testimony.” [R. 168-14 at 4 (Woodcock); R. 168-18 at 4 (Bramblett); R. 168-20

at 4 (Salinas); see also Salinas Initial Disclosures, Ex. 3.] Yet, Plaintiffs have not

produced any expert opinion as to the amount of future medical expenses.

Therefore, Erwin is entitled to judgment as to this item of damages.




                                         18
	  
Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-1 Filed: 08/20/19 Page: 19 of 22 - Page
                                 ID#: 3038



                                                           Damages for a “decreased life span” are no different. Three of the Plaintiffs—

Woodcock, Bramblett, and Salinas—request damages “not to exceed $1 million” for

a purportedly decreased life span.                                                                                                                                                                                                                     [R. 168-14 at 4 (Woodcock); R. 168-18 at 4

(Bramblett); R. 168-20 at 4 (Salinas).] Any such damages require expert proof that

Plaintiffs were, in fact, facing a decreased life span caused by Defendants. Cone v.

Hankook Tire Co., No. 1:14-cv-1122, 2017 U.S. Dist. LEXIS 10064 at *8 (W.D. Tenn.

Jan. 25, 2017). That proof is absent here.

                                                           The Court should therefore enter judgment in Erwin’s favor on Plaintiffs’

claims for their alleged lost power to labor and earn money, future medical

expenses, and decreased life expectancy.6

                                                           B.                                                          Erwin is entitled to judgment on Plaintiffs’ punitive damages
                                                                                                                       claims.

                                                           Plaintiffs’ claims for punitive damages must fail. As discussed above, Erwin

is entitled to summary judgment on all of Plaintiffs’ substantive claims that would

make punitive damages available. But punitive damages are inappropriate against

Erwin even if claims against him proceed.

                                                           “The purpose of punitive damages is to punish the defendant for his willful or

malicious conduct and to deter others from other similar behavior.” Memphis Cmty.

Sch. Dist., 477 U.S. at 306 n. 9. Punitive damages are available in a § 1983 claim

upon proof that a defendant’s conduct was “‘motivated by evil motive or intent, or

when it involves reckless or callous indifference to the federally protected rights of
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
6 Contemporaneous with this motion, Defendants are submitting a motion in limine to preclude
Plaintiffs from presenting any evidence related to these damages claims. Erwin believes he is
entitled to summary judgment on all claims. If judgment is not granted, Erwin requests the Court in
the motion in limine to preclude Plaintiffs from recovering any such damages at a trial.

                                                                                                                                                                                                                                                         19
	  
Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-1 Filed: 08/20/19 Page: 20 of 22 - Page
                                 ID#: 3039



others.’” King v. Zamiara, 788 F.3d 207, 216 (6th Cir. 2015) (quoting Smith v.

Wade, 461 U.S. 30, 56 (1983)). That showing is lacking against Erwin. Erwin had

no role in creating any KDOC Hepatitis Management Plan and he did not provide

medical treatment to Plaintiffs. (Decl. of James Erwin, ¶¶ 5–8.) And, Plaintiffs

have no proof regarding any of Erwin’s actions, much less motives.      Therefore,

Erwin is entitled to summary judgment on the punitive damages claim.           See

Lawrence, 176 F. Supp. 3d at 684 (granting judgment to jail officials where the

record did not suggest they were aware of or recklessly disregarded a “strong risk”

that an inmate would commit suicide).

       Moreover, Erwin is no longer employed by KDOC, so the record lacks any

evidence that a punitive damages award would have a deterrent effect against him.

See Royal v. Kautzky, 375 F.3d 720, 725 (8th Cir. 2004) (holding that the deterrent

purpose of punitive damages did not exist when an individual defendant had

already retired), cited in King, 788 F.3d at 217.

       Finally, punitive damages are improper and their purposes not served when

the allegations relate to medical treatment that has experienced significant change

in a short period of time. Dr. Trooskin, Plaintiffs’ expert, agrees that treatment

options for those affected by HCV have undergone significant changes in a short

period of time. (Trooskin Dep. 44:5–47:17 [R. 168-3].) See also Stevens, 2017 U.S.

Dist. LEXIS 222382 at *34–35 (noting the rapidly evolving nature of HCV

treatment). Punitive damages are not appropriate here.




                                          20
	  
Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-1 Filed: 08/20/19 Page: 21 of 22 - Page
                                 ID#: 3040



                                 CONCLUSION

       Plaintiffs have no evidence that links Erwin to any actionable conduct. Even

if they did, he would be entitled to immunity. Moreover, Plaintiffs have failed to

prove damages or exhaust administrative remedies. Erwin is entitled to summary

judgment.



                                      Respectfully submitted,

                                      /s/ Megan Kinsolving_________________
                                      Barry L. Dunn (KBA # 93787)
                                      Dunn Law PLLC
                                      2527 Nelson Miller Parkway, Suite 105
                                      Louisville, Kentucky 40223
                                      barry@dunnlawky.com
                                      Telephone: (502) 234-2640

                                      -and-

                                      Megan Kinsolving (KBA # 94387)
                                      Kinsolving Law PLLC
                                      832 Wellington Way
                                      Lexington, Kentucky 40503
                                      megan@kinsolvinglaw.com
                                      Telephone: (502) 648-8208

                                      Counsel for Defendant,
                                      James Erwin, in his
                                      individual capacity




                                        21
	  
Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-1 Filed: 08/20/19 Page: 22 of 22 - Page
                                 ID#: 3041




                        CERTIFICATE OF SERVICE

      I certify that on August 20, 2019, I filed the foregoing Memorandum of Law
in Support of Motion for Summary Judgment with the Court’s CM/ECF system,
which will provide electronic service to all counsel of record.

                                    /s/ Megan Kinsolving__________________
                                    Counsel for Defendant,
                                    James Erwin, in his
                                    individual capacity




                                      22
	  
